Title: From George Washington to Thomas Jefferson, 29 August 1780
From: Washington, George
To: Jefferson, Thomas


                        

                            
                            Sir
                            Head Qurs in the Vicinity of Fort Lee Augustt 29 1780
                        
                        I had not the honor till three days ago to receive Your Excellency’s Letters of the 4th Ulto & 2d instant.
                        With respect to your enquiry about sending Tobacco to NewYork and Long Island for the prisoners—it is not
                            in my power to give you a decisive answer, but I am much inclined to think that it would not be permitted by the Enemy. I
                            have heard by report, that the matter has been mentioned, on some occasion, and it was said not to be admissible; and also
                            that they would not allow a quantity of Iron or lumber to be sent from Maryland for their
                            prisoners. The more eligible way I believe will be for your Excellency to pursue the alternative you proposed, & to
                            transmit the Money.
                        The good effects arising from Proclamations to bring in Deserters have not hitherto been very extensive; however I
                            was induced from the reports I had received that there were many in Virginia, who would probably surrender themselves on a
                            promise of pardon, to issue one, which I took the liberty of transmitting to Your Excellency in a Letter of the 14th
                            Inst., which I presume will have come to hand before this time. I now inclose Your Excellency another founded on the
                            Act of Assembly transmitted in your Letter of the 2d, with an additional clause respecting prisoners who have escaped from
                            the Enemy and returned to their Homes. Your Excellency—it is probable, will have withheld the former proclamation, if you
                            have—you will be so obliging, after filling up the blank left for inserting the date & manner of publishing the Act to
                            which the present one refers, as to commit it to the Printer.
                        Our prospects of an operation against New York this Campaign have become very precarious & contingent. The
                            Alliance Frigate has just arrived at Boston from L’orient, which she left the 9th of July, and we learn by her that the
                            Harbour of Brest, from whence the Second division intended to cooperate with us was to come, was then blocked up by 32
                            British Ships of the line, and that the division had not sailed. We also hear through the same channel, that the combined
                            fleet consisting of 36 or 38 ships of the line had sailed from Cadiz to open the Harbour & form a junction with several
                            other Ships of War, which were shut in. From this intelligence it is probable we shall soon be informed that a great
                            naval combat had taken place between the two fleets. I sincerely wish success to our Allies and I will not doubt it, but
                            if it should be the case—the arrival of the 2d division, making a reasonable allowance for their passage and delay
                            afterwards for refreshing the troops and Seamen, will hardly be in time for us to commence so extensive an operation as
                            the one against New York—with a reasonable hope of carrying it through, before Winter sets in with severity. But this is not
                            the only objection. The States remain most amazingly deficient in their quotas of Troops and I have too much reason to
                            fear it would be the case—if the remainder of the french force was here. This is—it must be the consequence of our fatal
                            System of short inlistments, by which we have Armies to raise on the spur of the occasionand by the repetition of which
                            the patriotism & purses of the people have been so often & so far extended—that they are discouraged and go about to
                            comply with any requisitions with an infinite indifference. And besides this failure on our part, I have the mortification
                            to inform Your Excellency—that for several days past, the Army has been almost entirely destitute of meat—on some days
                            without a mouthful—and has drawn the chief part it has had from the scanty supplies in the hands of the Inhabitants in
                            the vicinity of it, who had been impoverished before. Those failures and those wants on our part blast almost every hope
                            of successful operations in any case, and the latter produce a most licentious spirit in the soldiery. An Army should be
                            well fed—well cloathed & paid and then you may exact & expect almost any thing from it. This is a measure universally
                            received among military Men & is founded in the most obvious reason, but with respect to our Army it does not operate
                            in any one of those instances. I have the Honor to be with very great respect & regard Your Excellency’s Most obed.
                            Set
                        
                            G.W.
                        
                        
                            P.S. If Your Excellency, when this comes to hand, should have published the Proclamation transmitted in
                                my Letter of the 14th—and should still choose to publish the present one, as being conformable to the wishes of the
                                Legislature—You will be pleased to erase the last paragraph respecting Soldiers who have been prisoners & escaped,
                                before it goes to the press, as the former contained one nearly similar.Yrs.
                        
                    